EXAMINER’S COMMENTS
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.
Closest Prior Art
US Patent/US Patent Publication
West, US 2008/0215456 recited in paper #20201021 mailed October 27, 2020, is the closest prior art. Forward citations of West failed to reveal closer prior art. No prior art was cited during prosecution of West, abandoned. West alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Non-Patent Literature
Irvine, IDS considered April 27, 2020, is the closest NPL prior art. Irvine alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0262596 (Dumon et al.) October 14, 2010, discloses techniques for using a half-life formula to discount or decay the weight of events in the past, when those events are used to derive a demand metric.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684
February 17, 2021